COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-208-CV
 
  
IN 
RE JUDITH FARMER                                                            RELATORS
AND 
LORI JACKSON
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relators' petition for writ of mandamus.  Relators 
complain about the trial court's April 1, 2004 order.  The order states 
that relators shall submit their claims to arbitration, and orders that relators' 
“claims and causes of action against Defendants are hereby dismissed in their 
entirety without prejudice.”  The trial court has notified this court 
that there are no pending counterclaims or cross-claims.  Therefore, 
because the trial court's order expressly disposed of all parties and claims, 
the order is final and appealable.  See Lehmann v. Har-Con Corp. 39
S.W.3d 191, 205 (Tex. 2001).  Thus, because relators have an adequate 
remedy at law, they are not entitled to mandamus relief.  See Walker v. 
Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig proceeding).
        Accordingly, 
relators' petition for writ of mandamus is denied.  Relators shall pay all 
costs of this original proceeding, for which let execution issue.
 
  
                                                                  PER 
CURIAM
 
  
PANEL 
B: HOLMAN, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED 
July 14, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.